 


114 HR 2113 IH: Federal Employees Sustainable Investment Act
U.S. House of Representatives
2015-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2113 
IN THE HOUSE OF REPRESENTATIVES 
 
April 29, 2015 
Mr. Langevin (for himself, Mr. Lowenthal, Mr. Cicilline, Mr. Capuano, Mr. Blumenauer, Mr. Tonko, Mr. Connolly, and Mr. Beyer) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To amend title 5, United States Code, to provide for a corporate responsibility investment option under the Thrift Savings Plan. 
 
 
1.Short titleThis Act may be cited as the Federal Employees Sustainable Investment Act. 2.FindingsCongress finds the following: 
(1)The Department of Labor has asserted that socially responsible investments meet the fiduciary standards set in the Employee Retirement Income Security Act. (2)Eighty-four percent of mutual fund investors would be more likely to invest in a fund if one of its principles was to invest in companies that engage in ethical business practices in terms of operations and reporting. 
(3)Seventy-one percent of investors agree that companies that operate with higher levels of integrity carry less investment risk, and 67 percent of investors believe that these companies deliver better investment returns. (4)The United States National Research Council has established that human activity is largely responsible for recent climate change and threatens significant harm to our Nation’s public health and welfare, security, agriculture and forestry, natural resources, infrastructure, and economy. 
(5)In 2012, $3,740,000,000,000 was invested in socially responsible funds in the United States. 3.Corporate Responsibility Stock Index Fund (a)DefinitionSection 8438(a) of title 5, United States Code, is amended— 
(1)by redesignating paragraphs (2) through (10) as paragraphs (3) through (11), respectively; (2)by inserting after paragraph (1) the following: 
 
(2)the term Corporate Responsibility Stock Index Fund means the fund established under subsection (b)(1)(G).; and (3)in paragraph (10), as redesignated by paragraph (1) of this subsection, by striking paragraph (8)(D) each place it appears and inserting paragraph (9)(D). 
(b)Establishment 
(1)In generalSection 8438(b)(1) of title 5, United States Code, is amended— (A)in subparagraph (E), by striking and at the end; 
(B)in subparagraph (F), by striking the period at the end and inserting ; and; and (C)by adding at the end the following: 
 
(G)a Corporate Responsibility Stock Index Fund as provided under paragraph (6).. (2)Fund requirementsSection 8438(b) of title 5, United States Code, is amended by adding at the end the following: 
 
(6) 
(A) 
(i)The Board shall select a minimum of one index which is a commonly recognized, passively managed index comprised of stocks (from the United States or international equity markets) that have been analyzed and selected based on criteria consistent with the purposes of this paragraph. (ii)The criteria under clause (i) shall at a minimum include— 
(I)corporate governance; (II)environmental practices (including greenhouse gas emissions and contribution to climate change); 
(III)workplace relations and benefits; (IV)product safety and impact; 
(V)international operations and human rights; (VI)involvement with repressive regimes; and 
(VII)community relations. (iii)The historical performance of each index selected under this subparagraph shall be comparable to that of the other investment funds and options available under this subsection. 
(B)The Corporate Responsibility Stock Index Fund shall be invested in a portfolio designed to replicate the performance of the index in subparagraph (A) (or, if more than one index is selected, the overall average performance). The portfolio shall be designed such that, to the extent practicable, the percentage of the Corporate Responsibility Stock Index Fund that is invested in each stock is the same as the percentage determined by dividing the aggregate market value of all shares of that stock by the aggregate market value of all shares of all stocks included in such index (or indexes)..  